Citation Nr: 0016895	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
December 1943.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from an October 1996 rating action 
which continued a 50 percent evaluation assigned for the 
veteran's psychiatric disorder.  A notice of disagreement 
with that decision was received in February 1997, and a 
statement of the case was issued in June 1997.  Later in 
June, the veteran perfected his appeal upon receipt at the RO 
of a VA Form 9 (Appeal to Board of Veterans' Appeals).  
Thereafter, a hearing at which the veteran testified was 
conducted at the RO in October 1997, and a supplemental 
statement of the case was issued in December 1997.  In August 
1998, the veteran appeared before the undersigned at a Travel 
Board hearing at the RO, and, in January 1999, the Board 
remanded the veteran's case to the RO for additional 
development.  In April 1999, the RO issued another 
supplemental statement of the case, and, after other claims, 
unrelated to this appeal, were developed and addressed by the 
RO, the appeal was returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  It cannot be established from a facial comparison of the 
criteria for evaluating mental disorders, as in effect prior 
to, and on and after November 7, 1996, which criteria are 
more favorable to the veteran.  

3.  The veteran's anxiety reaction is not shown to be 
productive of more than considerable social and industrial 
impairment, or to have caused occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation; obsessional rituals; 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance; or an inability to establish effective 
relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
anxiety reaction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, 
and Diagnostic Code 9400 (as in effect prior to, and on and 
after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition previously adjudicated to 
be service connected, an assertion by a claimant that the 
condition has worsened, as is the case here, is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board further finds that VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim under 38 U.S.C.A. § 5107, since the 
record includes reports of examinations of the veteran, and 
treatment records dated between 1995 and 1999. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

A review of the record in this case reflects that the 
veteran's service experiences included combat in the Pacific 
Theater in World War II.  They also show that, during this 
fighting, the veteran apparently became highly nervous, 
confused, and upset, and had to be pulled out.  After a 
period of treatment, he was eventually released from service 
in December 1943, receiving a Certificate of Disability for 
Discharge because of his psychiatric impairment.  The 
diagnosis at that time was psychoneurosis, severe, anxiety 
state.  

In January 1944, the veteran submitted an application for VA 
benefits, and the RO, after reviewing the veteran's service 
records, granted service connection for anxiety neurosis, 
severe.  At that time, the veteran was assigned a 50 percent 
disability evaluation, effective from December 1943.  
Thereafter, in a January 1945 rating action, the veteran's 
disability evaluation was reduced to 30 percent, effective 
from March 1945.  This was based upon review of a VA 
examination conducted in December 1944.  That report revealed 
that, while the veteran complained that he felt nervous, 
found it difficult to concentrate, and experienced occasional 
headaches, he was also working part-time.  In addition, 
although the examiner reported that the veteran was somewhat 
restless and fidgety, that he talked fast, and that he had a 
tendency to exaggerate, his answers to questions were 
described as relevant, prompt, and coherent.  The veteran was 
also considered oriented in all spheres, and showed no 
disorder in insight and judgment.  The diagnosis was anxiety 
neurosis, in partial remission.  

In August 1949, the veteran's disability evaluation was again 
reduced; this time to 10 percent.  This became effective in 
October 1949, and was based, primarily, on the report of an 
examination conducted in July 1949.  This revealed that the 
veteran was operating his own taxi service and was married, 
with a 3-year-old child.  The examiner described the veteran 
as a well-dressed, clean appearing young man presenting no 
disorder in his general behavior and attitude.  The examiner, 
did however, detect an inclination by the veteran to expand 
upon his disabilities and symptoms, as he voiced 
"innumerable somatic complaints," and minimized his 
industrial record.  There was also still some element of 
tension and restlessness present, but the veteran did 
cooperate with the examination, answering questions promptly, 
coherently, and relevantly.  In addition, while the veteran's 
orientation was correct, and he had no memory disorder and no 
intellectual impairment, he was considered to have poor 
insight into his condition.  The diagnosis was anxiety 
reaction, chronic, minimal, manifested by numerous vague 
somatic complaints.  

The veteran's 10 percent disability evaluation remained in 
effect for many years thereafter, and was not increased until 
1983.  We note that, in the mid 1970's, the veteran was 
diagnosed to have organic brain syndrome.  Since it was 
determined, however, that this was not related to the 
veteran's service-connected psychiatric disorder, it did not 
change the evaluation assigned for that disability.  
Nevertheless, it did result in the finding that the veteran 
was considered incompetent for VA purposes, effective from 
July 1975.  

In a decision by the Board entered in 1983, it was determined 
that an increased rating for the veteran's service connected 
psychiatric disorder was warranted.  This decision, which was 
made effective from April 1981, was based upon a review of 
private and VA medical records which showed the veteran's 
disability was manifested by anxiety, depression, anger, 
lability of mood, poor concentration, and somatic 
preoccupations.  This was considered to have produced 
definite social impairment and considerable industrial 
impairment, so as to warrant the assignment of a 30 percent 
disability evaluation.  

In a January 1988 rating action, the veteran's disability 
evaluation was increased to 50 percent, effective from March 
1986.  This decision was based on a review of VA treatment 
records, as well as the report of an examination conducted 
for VA purposes in 1987.  These revealed that the veteran was 
irritable and disorganized, and suffered from nightmares of 
his combat experiences.  Furthermore, while he was considered 
oriented, he could not tolerate crowds, and his 
interpretation of proverbs was literal, concrete, and 
limited.  (In addition to the foregoing, we note that these 
records showed that there were no signs of primary dementia 
and that the veteran was considered competent.  As a result, 
his incompetency status for VA purposes was discontinued, 
effective from December 1987.  We also note that the veteran 
was considered unemployable by those examining him, but this 
was attributed to his age and physical problems.  In that 
regard, the record shows that the veteran had undergone a 
colostomy for colon cancer, and had cardiac problems and a 
hearing deficit.)  The 50 percent disability rating has 
remained in effect to the present time.  

In August 1996, the veteran submitted the informal 
application for benefits that became the subject of this 
appeal.  In connection with this claim, the RO obtained 
outpatient treatment records dated between 1995 and 1999, and 
the veteran was examined for VA purposes in October 1996, and 
March 1999.  He also offered testimony at hearings conducted 
in October 1997 and August 1998.  

The VA treatment records show that the veteran began to 
participate in group therapy sessions on a fairly regular 
basis beginning in June 1996, and that his participation in 
this treatment continues to the present time.  These records, 
which are rather numerous, primarily reflect positive 
comments.  In them, the veteran is described as quiet, but 
attentive, with appropriate speech and an appropriate affect.  
He is also characterized as spontaneous, responsive, alert, 
oriented, and even active in discussion.  His speech is 
described as coherent, relevant, goal-directed and logical.  
Although at times, particularly in more recent records, the 
veteran appeared tense and anxious, other records reflect 
that he was euthymic.  Similarly, while the veteran 
apparently stutters at times when he speaks (and evidently 
this can be severe), as indicated above, other records show 
that he was able to participate in the group discussions in a 
coherent and spontaneous manner.  

When he was examined for VA purposes in October 1996, it was 
noted that the veteran had retired from a job after 35 years 
of employment with the same employer (back in 1974, when the 
veteran was in his early 60's), and that he was currently 
going to a senior citizens center to shoot pool three times 
each week.  The veteran did, however, complain of frequent 
nightmares, although he usually slept "fairly good."  He 
also reported intrusive thoughts about his war experiences, 
and indicated that he had felt depressed since the war, and 
was anxious and worried a lot.  He nevertheless denied any 
intentions or plans of suicide.  

The examiner described the veteran as appropriately dressed 
and groomed, as well as cooperative.  The veteran's speech 
was spontaneous and coherent, but became very high-pitched 
and was accompanied by occasional stuttering.  Nevertheless, 
the veteran's mood was characterized as euthymic, his affect 
was appropriate, and his thoughts were goal directed.  There 
was no evidence of any thought disorder, the veteran was 
considered alert, and oriented, and the examiner found the 
veteran's memory and concentration to be intact.  The 
diagnosis was post-traumatic stress disorder, and the veteran 
was assigned a Global Assessment of Functioning (GAF) score 
of 60.  

Upon VA examination in March 1999, shortly after the veteran 
turned 86, it was again noted that he visited the senior 
citizens center during the week, and was currently living 
with his wife in an apartment.  The veteran was described as 
alert, responsive, pleasant, and cooperative.  He did 
display, however, mild psychomotor agitation.  He had a 
visibly anxious mild tremor and notable diaphoresis 
throughout the interview.  Moreover, the veteran spoke with a 
significant stutter, and a high pitch, but it was otherwise 
of a normal rate and volume, without pressure.  The veteran's 
affect was described as mildly restricted and centered around 
depression, and it was noted his thought content revolved 
around symptoms of anxiety and their relation to his 
experiences in combat.  The veteran also still reported 
nightmares, but they came in bursts, several times a week, 
with as much as a month or two between such episodes.  The 
veteran described frank flashbacks that occur three or four 
times per year, and said he had difficulty dealing with 
authority figures and crowds.  He also described frank panic 
attacks as occurring three or four times per year, and 
outbursts of aggressive energy several times per week.  (The 
examiner noted that the veteran demonstrated something like 
this kind of outburst, when he failed to understand something 
that the veteran had said.)  The veteran also reported 
intrusive and disturbing memories of combat occurring at 
least once per week, and described difficulty falling asleep.  
Once asleep, however, the veteran denied middle-of-the-night 
awakening or early-morning awakening.  He also denied 
suicidal or homicidal ideation.  

The examining physician diagnosed the veteran to have post-
traumatic stress disorder, and commented that, because of the 
age of the veteran, it was difficult to assess the impact 
this disorder had on his occupation and social functioning.  
Both domains were already restricted partially because of the 
veteran's age.  He noted that the veteran was going to the 
senior center several times a week, and played cards with 
acquaintances, and that this was a very familiar situation 
which did not stir much anxiety.  Otherwise, he noted the 
veteran restricted his socializing to his wife and 
occasionally seeing his stepchildren.  It was also noted that 
the veteran felt too anxious to work, even as a volunteer, 
and that his stutter and agitated affect isolated him even 
further.  Nevertheless, while recognizing that the veteran's 
restrictions of social and occupational functioning are 
longstanding and may be attributed to his anxiety and 
symptoms of post-traumatic stress disorder, it was noted by 
the examining physician that, if the veteran's daily life 
were compared to that of another 86-year-old retiree, they 
would appear similar on the surface.  The examiner assigned a 
current GAF score of 55.  

At his hearings, the veteran indicated, in 1997, that he was 
having sleep problems and nightmares, but, in 1998, that his 
sleeping was better.  He did, however, relate that he gets 
depressed and confused, and that he worries.  The veteran 
also indicated that he was on medication, and has a poor 
memory, although he was able to go to the senior citizens 
center one or two times per week.  

As to the specific evaluation appropriately assigned for the 
veteran's service connected psychiatric disorder, it must 
first be acknowledged that the criteria used to evaluate 
mental disorders were amended, effective in November 1996, 
while the veteran's claim was pending.  See 61 Fed. Reg. 
52,695 (1996), codified at 38 C.F.R. §§ 4.13, 4.16, 4.125-
4.132 (1997).  In those circumstances, the Court of Appeals 
for Veterans Claims has held that, when regulations 
concerning entitlement to a higher evaluation are changed 
during the pendency of an appeal, the veteran is entitled to 
a decision on the claim under the criteria most favorable 
thereto.  Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick 
v. Brown, 10 Vet.App. 79 (1997) (per curiam order);  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  In this instance, we 
are unable to determine, from a facial comparison, whether 
the criteria in effect prior to, or since November 1996, are 
more favorable to the veteran.  Therefore, it will be 
necessary to consider the claim in light of both sets of 
criteria. 

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. Diagnostic Code 9400 for 
evaluating anxiety disorder, in effect at the time the 
veteran initiated his appeal, that disability was rated as 
follows:  

A 100 percent rating was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; when there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired, with 
psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to 
obtain or retain employment.

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.

A 10 percent rating was assigned when the impairment was 
less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A noncompensable rating was assigned when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause 
impairment of working ability.  

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130 (1999), effective since 
November 7, 1996, are as follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent rating is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).    

A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable evaluation is assigned when a 
mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication.  

As the foregoing discussion shows, the veteran is chronically 
impaired by his service-connected psychiatric disorder (now 
identifed by examiners as post-traumatic stress disorder).  
This is also clearly recognized in the 50 percent disability 
evaluation he has been assigned for this disorder, effective 
since the mid-1980's.  It is also apparent that it was not 
until relatively recent years, during the pendency of this 
appeal, that the veteran began to receive regular treatment 
for his service-connected disability.  As noted above, 
however, these treatment records reflect that the veteran was 
able to actively participate in his group therapy sessions, 
with his contributions characterized as spontaneous, 
coherent, and relevant.  He also was described as having an 
appropriate affect, and being alert, oriented, and attentive.  
There were, of course, times when the veteran was anxious, 
and had difficulty communicating due to his anxiety.  He is 
also evidently prone to outbursts of rage.  Nevertheless, he 
has exhibited no suicidal ideation; no obsessional rituals; 
no apparent inability to function independently, 
appropriately, or effectively; no spatial disorientation; and 
no neglect of personal appearance; and he is apparently able 
to maintain effective relationships with people, as 
demonstrated by his regular attendance at a senior citizens 
center where he participates in billiards or cards.  Indeed, 
the physician who recently examined him, in March 1999, 
opined that his daily life was similar to that of any other 
86-year-old retiree.  

Under the circumstances described above, it is the Board's 
view that the evidence in this case does not demonstrate that 
the veteran's service-connected psychiatric disability is 
productive of more than considerable social and industrial 
impairment, as would warrant a rating in excess of 50 percent 
under the criteria in effect for evaluating this impairment, 
prior to November 1996.  Likewise, the evidence does not 
demonstrate the presence of most of the symptoms enumerated 
under the criteria for assigning a 70 percent evaluation for 
psychiatric impairment, that became effective in November 
1996.  In view of this, the Board concludes that, whether 
consideration is given to the criteria for evaluating anxiety 
reaction in effect prior to, or on and after November 7, 
1996, the criteria for an evaluation in excess of 50 percent 
for the veteran's anxiety reaction have not been met.

In reaching this decision, we note the presence in the claims 
file of an October 1997 letter from a private physician, 
Pacifico G. Flores, Jr., MD, who identified himself a 
specialist in diseases of the chest.  That letter, in its 
entirety, is as follows:

Regarding my patient [the veteran], he has a 
permanent colostomy.  He also has severe anxiety 
due to his medical condition interfering with his 
activity of daily living.  

The purpose of this letter is not entirely clear, since it 
appears that the physician was describing the veteran's 
reaction to his colostomy, rather than symptoms related to 
his service-connected psychiatric disorder.  Moreover, since 
the claims file does contain several years worth of current 
treatment records of the disability at issue, as well as the 
reports of two current examinations conducted for VA purposes 
of the disability at issue, the comparative probative value 
of these two sentences, from a physician who specializes in 
chest disabilities, is minimal at best.  Certainly, when 
viewed in the context of the veteran's treatment records, and 
the current examination reports described above, it does not 
establish the presence of the criteria required by law for an 
increased 70 percent evaluation for the veteran's service-
connected psychiatric disability.

As the Court of Appeals for Veterans Claims has held, "It is 
the Board that must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another."  See Evans v. West, 12 
Vet.App. 22, 30 (1998), citing Owens v. Brown, 7 Vet.App. 
429, 433 (1995).  See also Winsett v. West, 11 Vet.App. 420, 
424-25 (1998).  For the reasons discussed above, we ascribe 
more evidentiary weight to the extensive findings reported by 
the psychiatrists who have examined the veteran.


ORDER

Entitlement to an increased rating for anxiety reaction is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

